DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-20 are objected to because of the following informalities:  Duplicate claim number 3. The duplicate numbering of claim 3 has thrown off all of the other claim numberings   Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Duplicate numbered claim 3

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the claims contain many different variations to reference the “basket buffer and wear reduction barrier”, which makes the claims indefinite. Examiner suggest the claims stay consistent with the terminology when referring to the basket buffer and wear reduction barrier, to make the record more clear and to limit antecedent basis issues. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims  1 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al (US-2018/0311679).

Referring to claims 1-5. Bingham et al (herein “Bingham”) discloses an “Apparatus For Screen Pulse System”. See Figs. 1-46 and respective portions of the specification.  Bingham further discloses a shaker basket buffer and wear reduction barrier (112) comprising: a solid rectangular, largely flat barrier; said solid rectangular, largely flat barring having a top surface, a bottom surface, and a top, bottom, right and left sides (See Fig. 9); a hollow, framed interior; and through apertures and holes (164, 166) on the circumference of said solid rectangular flat barrier and through the thickness of said solid rectangular flat barrier for the adherence to a shaker basket deck (138); and said shaker basket buffer and wear reduction barrier top made to receive shaker wear items which are made to accept a shaker filter screen (108) (See Sect. 0063-0064, Figs. 8-9, 12, 16-17). Additionally, Bingham discloses wherein the wear reduction barrier is a rectangular, largely flat barrier is a singular or multipiece configuration and exhibits a largely flat surface for the placement of shaker wear items, filter screen or both, wear items made to reside atop the buffer and wear reduction barrier with the shaker basket and wear reduction barrier made to accept a shake screen directly or indirectly (See Figs. 8-9, 12, 16-17). Bingham further discloses wherein the shaker basket buffer and barrier is adhered to a shaker basket deck (138) by bolting, welding, strapping, pinning or direct placement onto a shaker basket deck wherein a shaker filter screen (108) is then secured to said shaker basket buffer and wear barrier or shaker 

Referring to claim 3 (second claim 3). Bingham discloses the apparatus as described above in detail. Bingham doesn’t explicitly disclose wherein the buffer and wear barrier exhibits a solids control barrier in the form of a seal accepting groove for the placement of a pliable, moveable, removable and replaceable cylindrical material or amorphous sealing and caulking material for elimination of passage of fluid on said barrier bottom between the shaker and wear reduction barrier and said deck flat. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (seal) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. It should further be noted that it is generally known in the field of the art to provide vibratory/shale shakers with seals to protect from the passage and leaking of fluids. Moreover, these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Bingham as is well known in the art.

Referring to claims 6-7. Bingham further discloses wherein the shaker basket and wear reduction barrier may be grooved on both top and bottom, flat on both top and bottom, grooved on top and flat on the bottom or flat on top and grooved on bottom for 

Referring to claims 8-20. With respect to claim **, the method described in these claims would inherently result from the use of Bingham’s “Apparatus For A Screen Pulse System” as advanced above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3655